Judgment, Supreme Court, New York County (William McCooe, J.), entered October 30, 1989, which dismissed the petition brought pursuant to CPLR article 78 challenging a decision of the respondent Board of Collective Bargaining dated March 30, 1989, unanimously affirmed, without costs.
Due to a scheduling conflict, a number of Patrolmen’s Benevolent Association (PBA) members who had intended to take a promotional examination at 8:30 a.m. were required to take it at 10:30 a.m., allegedly losing two hours of swing time between shifts. On behalf of these officers, the PBA seeks to arbitrate a grievance for overtime, which may be obtained pursuant to the collective bargaining agreement only where work is ordered or authorized by the Police Department. Because there is a rational basis for the Collective Bargaining Board’s conclusion that the two hours spent sitting for the examination were not ordered and/or authorized by the Police Department, and because it is appropriate to defer to the expertise of the Collective Bargaining Board, petitioners’ article 78 proceeding was properly dismissed. (Matter of Caruso v Anderson, 138 Misc 2d 719, 720, affd 145 AD2d 1004, lv denied 73 NY2d 709.) Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.